Citation Nr: 0118645	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 5, 1954 to April 
15, 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issue on appeal has been variously adjudicated by the 
regional office (RO) on a de novo and new and material basis.  
However, the fact that the veteran did not appeal the RO's 
April 1955 rating decision that originally denied service 
connection for asthma, requires the Board to address the 
issue of whether new and material evidence has been 
submitted, as this is a jurisdictional matter that the Board 
is required to consider.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Here, recently received evidence such as 
the private medical opinion of Dr. R. B. clearly bears 
directly and substantially upon the specific matter under 
consideration and is sufficiently significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, the Board finds that new and 
material evidence has been submitted since the last final 
denial of April 1955, and the claim is reopened.


FINDINGS OF FACT

1.  Asthma preexisted the veteran's service.

2.  There was no increase in asthmatic disability during 
service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

First, the Board finds that this claim has already been 
developed within the guidelines recently established by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A) 
(VCAA).  The record already contains a Department of Veterans 
Affairs (VA) medical opinion that addresses the issue of 
entitlement to service connection of asthma by aggravation, 
and there is no indication that there are any outstanding 
relevant documents or records that have not already been 
obtained.  In addition, the veteran has been placed on notice 
of the law and regulations pertinent to his claim and further 
notice of this information would be both redundant and 
unnecessary.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b).  In this regard, while the record denied a 
history of asthma at the time of his entrance examination in 
December 1953 and it was the recent opinion of Dr. R. B. in 
April 2001 that there was insufficient evidence to conclude 
that the veteran had asthma as a child, the record contains 
an in-service medical board report from March 1954 by a panel 
of physicians who considered the veteran's medical history in 
addition to the results of recent examination, and concluded 
that the veteran's chronic bronchial asthma preexisted 
service.  The Board further notes in his hearing before the 
Board in May 2001, the veteran himself concedes that he does 
not really know whether his asthma preexisted service 
(transcript (T.) at p. 14), and that since the medical board 
was contemporaneous to the veteran's in-service asthmatic 
complaints, the Board applies significant weight to this 
finding and concludes that the veteran's asthma clearly and 
unmistakably preexisted service, and that the presumption of 
soundness is therefore rebutted as to this disability.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Having found that the veteran's asthma preexisted the 
veteran's active service, the Board notes that a preexisting 
disease or injury will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

As was noted above, service medical records reflect that at 
the time of the veteran's enlistment examination in January 
1954, the veteran denied a history of asthma.  In addition, 
clinical evaluation of the veteran's nose, lungs and chest 
revealed negative findings.  Several days later, an entry 
reflects that the veteran had a history of childhood asthma, 
but that his chest was currently clear.  It was further noted 
that this condition was not considered disabling.

Service medical records further reveal, however, that several 
months later, the veteran was evaluated by a medical board 
with asthmatic complaints, and reportedly stated that he had 
had repeated attacks of asthma since the age of two with 
attacks occurring about every month and with a degree of 
severity that occasionally required treatment.  Physical 
examination at this time revealed prolonged expiratory and 
inspiratory sibilant rales and rhonchi consistent with 
chronic bronchial asthma.  It was the medical board's opinion 
that the veteran's disability identified as "asthma, 
perennial, allergen undetermined," existed prior to service, 
was not aggravated by any service conditions, and was not the 
proximate result of active duty.  The medical board further 
found that the veteran's disability rendered him permanently 
unfit for service.

A rating decision in April 1955 denied the veteran's claim 
for service connection for asthma, finding that this 
disability was not incurred or aggravated by active service.

At the time the veteran filed an application to reopen his 
claim for service connection in June 1972, the veteran 
submitted a letter to the RO in which he stated that he had 
asthma as a child and that his condition was aggravated 
during the service.  He indicated that he continued to have 
asthma attacks for which he obtained some relief from sprays, 
and denied any treatment other than with Dr. P. in 1968.

In an August 1972 letter, the veteran maintained that he 
experienced a severe asthma attack in the service.

Private medical records from December 1997 reflect diagnoses 
that included history of asthma, and in June 1998, the 
veteran submitted evidence of certain prescription and 
nonprescription medication he would use for this condition.

In statements from the veteran's aunt and childhood friend, 
neither witness recalled that the veteran had respiratory 
problems prior to service.

In the veteran's personal hearing in March 1999, the veteran 
denied any childhood respiratory problems other than whooping 
cough and asserted that this was corroborated by a statement 
from his aunt and a childhood friend (T. at p. 4).  Following 
service he began to use bronchodilators and other medication 
for asthma, and had been doing this for many years (T. at p. 
5).  He denied any asthma problems prior to service (T. at p. 
6).  The veteran also denied ever making the statement 
contained in service medical records that he had had repeated 
and recurring attacks of asthma since the age of two (T. at 
p. 7).  Prior to receiving treatment for his asthma during 
service, the veteran recalled that he and other fellow 
service members had been running in the rain and cold, and 
that their clothes had gotten soaked (T. at p. 9).  

In a May 1999 letter, the veteran indicated that the 
statement in which he admitted to repeated and recurring 
attacks of asthma since age two was just a repeat of doctors' 
statements opining that he probably had asthma as a baby in a 
mild form.

In a witness statement, dated in June 1999, another junior 
high school friend of the veteran also denied noticing that 
the veteran had any respiratory problems prior to service.  
In a similar October 1999 statement from a childhood friend, 
L. B. also denied noticing such problems.

VA medical examination in January 2001 revealed the 
examiner's statement that the claims file contained a 
December 11, 1953 questionnaire response in which the veteran 
admitted that he had had asthma.  The examiner further noted 
that there were no further comments on this history at the 
time of this examination.  The examiner also noted that an 
entry in March 1954 indicated some difficulties of a 
respiratory nature, and he set forth a verbatim passage of 
the findings from the veteran's medical board.  The 
examiner's further review of the veteran's records revealed 
the original denial of the veteran's claim for service 
connection for asthma in April 1955, the veteran's complaint 
of continuing asthma attacks in June 1972, a diagnosis of 
bronchitis by Dr. R. B. in November 1994, and a diagnosis 
that included history of asthma in December 1997.  The 
veteran's current complaints consisted of a slight cough and 
asthmatic attacks reportedly brought on by exposure to 
extremely cold weather or with a high ragweed count where 
there would be some wheezing but usually just nasal symptoms.  

Physical examination revealed that the veteran complained of 
some dyspnea with stair climbing or running, and infrequent 
episodes of what the examiner believed could probably be 
described as asthma.  It was the opinion of the examiner that 
"the veteran's asthma condition was not aggravated beyond 
normal progression by military service, in that he had only 
one mild episode documented in the short time that he was in 
the military service, but had a history, from the veteran 
himself, that he had had episodes of asthma since he was two 
years of age, sometimes with episodes being severe enough to 
require treatment."

In a letter dated in April 2001, Dr. R. B. indicated, in 
essence, that that there was insufficient evidence to 
conclude that the veteran had asthma as a child.  In another  
statement from a childhood and junior high school friend, H. 
C. also denied noticing that the veteran suffered from any 
respiratory problems.

In the veteran's hearing before the undersigned, the veteran 
reiterated that his proffered statements demonstrated that he 
did not have any relevant physical problems prior to service 
(T. at p. 3).  He also again explained the statement that he 
made to physicians at the time of his in-service medical 
board evaluation about his history of asthma (T. at p. 3).  
The veteran denied any treatment or diagnosis of asthma prior 
to service (T. at p. 6).  As was noted previously, the 
veteran conceded that he did not really know whether his 
asthma preexisted service (T. at p. 14).


II.  Analysis

As was indicated earlier, the Board finds that there is clear 
and unmistakable evidence that the veteran had asthma prior 
to active service.  On the medical board examination, the 
veteran provided a history of asthma.  More importantly, 
however, the medical board also conducted its own physical 
examination of the veteran, and a panel of physicians 
concluded that the veteran's asthma preexisted the veteran's 
service.  The statement from Dr. R.B. has diminished impact 
when compared to the other physicians' opinions.  Moreover, 
Dr. R.B. did not conclude that the veteran did not have 
preexisting asthma; he declared only that the evidence was 
insufficient to make that determination.  Therefore, the only 
remaining issue for appellate consideration is whether the 
veteran's preexisting asthma was aggravated by active 
service.

In this regard, the Board notes that under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(a), a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  (Emphasis added.) 

In reviewing the findings of the medical board, the Board 
observes that physical examination at that time revealed 
prolonged expiratory and inspiratory sibilant rales and 
rhonchi consistent with chronic bronchial asthma, and the 
medical board went on to conclude that the veteran's asthma 
was not aggravated during service.  The events in question 
occurred approximately forty-seven years ago, and there is 
virtually no medical evidence to counter the physicians who 
actually treated and observed the veteran at that time.  
There is no medical opinion that concludes that an increase 
in asthmatic disability occurred between January and April 
1954. Moreover, the conclusion that there was no aggravation 
implies the absence of any worsening.   Accordingly, the 
Board attaches little weight to the absence of any specific 
finding of no increase in disability. 

In addition, the January 2001 VA examiner did specifically 
opine that the veteran's asthma condition was not aggravated 
beyond normal progression by military service, and he 
referred to the in-service incident as "mild".  It is 
correct that that examiner did clearly err when he related 
that the veteran claimed a history of asthma on his entrance 
examination.  There is also no doubt that this mistake tends 
to diminish the probative value of this examiner's opinion.  
If this opinion were the only item of competent medical 
evidence, then it probably would be an inadequate basis to 
deny the appeal.  There remain, however, the service 
department medical records which explicitly found no 
aggravation. 


ORDER

Service connection for asthma is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

